DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the isolation region, further claims8, 22 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There is no isolation region shown it not clear how the isolation interelates to the vias 513 and 514 are not the isolation region. As to claims 22 and 23 Applicant does not show a vertical device with a phosphor on the substrate. The phosphor is disclosed in the embodiment of figure 4,  but no current goes through the phosphor region in that embodiment. However in the embodiment with vias current would have to flow through the phosphor layer. Phosphor layers are insulating thus it is unclear how one incorporate the phosphor in the embodiments with the via.
As to claim 8 the embodiment disclosed with the light extraction is a flip chip that has current not flowing from top and bottom or through entire substrate. However the embodiment with vias are vertical LEDs which require the current to flow through the entire substrate. The light extraction elements are insulative. Thus it is unclear how to incorporate the light extraction in without destroying the device function.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,7,9-12, and 22-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, Generic recitation of a solid insulating material is not supported. Though the applicant gives some examples this is not sufficient for all solid insulating material. This encompasses polymers semiconductor materials which are beyond the scope of an insulator, such as an oxide or nitride (e.g. SiO2 or SiN) (cited on page 38 of the specification).
Claim 4 rectifies the issue with claim 1 with respect to the insulating material.
As to claim 8 the embodiment disclosed with the light extraction is a flip chip that has current not flowing from top and bottom or through entire substrate. However the embodiment with vias are vertical LEDs which require the current to flow through the entire substrate. The light extraction elements are insulative. Thus it is unclear how to incorporate the light extraction in without destroying the device function, since the light extraction would be between the terminal and the substrate preventing current flow. Further applicant only discloses it in the embodiments of figure 4 and not in figure 12-14. The question of new matter is not whether it would be obvious but whether it is taught.   "a description that merely renders the invention obvious does not satisfy the requirement."  Ariad, at 25  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., No. 2008-1248, slip op. (Fed. Cir. March 22, 2010).   In this case there is no suggestion to use implement  the features of the flip chip in the vertical device.
Applicant does state in the embodiment of figure 14 that n addition to the electrical/mechanical bonding between the mechanically connected light emitting diode devices and the submount, a thermal connection material may also be provided. The thermal connection may be provided by the electrical and mechanical connection material or may be provided by a separate material. In some embodiments, an electrically non- conductive thermal material may be provided between the submount and the mechanically43 connected light emitting diode devices to improve heat extraction from the light emitting diode devices through the submount. Such a thermal material may also improve mechanical connection between the submount and the light emitting diode devices, and may also provide improved optical reflection or extraction from the light emitter. Examples of suitable materials include silicones or similar materials which may include particles or nanoparticles of thermally conductive material such as SiO2, AlOx, SiC, BeO, ZO. This however is not on the substrate it is between the chip and the submout further no figures are shown of this embodiment thus the configuration is unclear as to what structure would accomplish this. Regardless generic recitation of the extraction element being on the substrate is not supported.

As to claims 23-24, The phosphor is disclosed in the embodiment of figure 4,  but no current goes through the phosphor region in that embodiment. However in the embodiment with vias current would have to flow through the phosphor layer. Phosphor layers are insulating thus it is unclear how one incorporate the phosphor in the embodiments with the via. If one places a phosphor layer on the substrate current can no longer pass through the substrate to allow the device to turn on thus applicant has not shown written description for claim 23 and 24.  Further applicant only discloses it in the embodiment of figure 4 and not in figure 12-14. The question of new matter is not whether it would be obvious but whether it is taught   "a description that merely renders the invention obvious does not satisfy the requirement."  Ariad, at 25  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., No. 2008-1248, slip op. (Fed. Cir. March 22, 2010).    In this case there is no suggestion to use implement  the features of the flip chip in the vertical device.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear how the term contact is being used. The term usually indicates the contact area between the semiconductor material and the metal. Not some arbitrary location. For example in the provisional 60982909 510 is label as a contact in the figures but 516 is listed in the specification, it is unclear what the scope of contact is meant to be. It appears applicant is referring to external contacts and not the semiconductor metal contact. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1,4,7,9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee 20070235863.

a.	As to claims 1 and 7 Lee teaches A multiple light emitting diode (LED) chip, comprising: a plurality of light emitting devices including a first light emitting device (1301) and a second light emitting device (1302 figure 11a for example), wherein each light emitting device of the plurality of light emitting devices comprises: a substrate portion that is electrically conductive (some portion can be considered a substrate current flows from top to bottom); at least a first n-type at least a first active and at least a first p-type (figures 10 this is how the devices work) and wherein the multiple LED chip comprises at least one isolation region configured to electrically isolate the first light emitting device from the second light emitting device (region between the devices item 1100), wherein the at least one isolation region comprises a solid insulating material that extends through the substrate portions (figure 11); and wherein the multiple LED chip comprises at least one conductive via extending through the solid insulating material of the at least one isolation region (item 5).
Lee does not teach wherein one or more buffer layers over the substrate portion. However SiC substrate with buffers were well known in the art to match the substrate to the active layers. 
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide a SiC substrate with a buffer matching the active layer to the substrate.
One would have been so motivated since it would provide a cost benefit for using conventional materials.
b.	As to claim 4, Lee does explicitly teach and oxide or nitride. However AlN is a well known thermal ceramic and used for heat sinking to relive heat.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to form 1100 from a AlN to provide a cost benefit for using conventional materials.  
b.	As to claims 9-11, Lee teaches wherein the first light emitting device comprises a first light emitting device n-contact and a first light emitting device p-contact, and the second light emitting device comprises a second light emitting device n-contact and a second light emitting device p-contact and wherein the first light emitting device n-contact, the first light emitting device p-contact, the second light emitting device n- contact, and the second light emitting device p-contact are all arranged on a same side of the chip (1103 and 1105 act as p and n contacts and they are on the same side. As to the recitation of are arranged to be flip-chip mounted to a support element this is an intended use it could be flip chip since the contacts are all on the same time thus it meets the claim limitation
c.	As to claim 12, Lee teaches a contact surface of the first light emitting device n-contact, a contact surface of the first light emitting device p-contact, a contact 3Serial No. 16/804,986Attorney Docket No. 3394-056C2/P0981US3 surface of the second light emitting device n-contact, and a contact surface of the second light emitting device p-contact are all substantially coplanar along a first plane ( see (1103 and 1105).
Response to Arguments
Applicant’s arguments with respect to the claim(s)  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further claims 8 and 22-23 are not supported by the original disclosure. Applicant has not set forth that the embodiment of figures 12-14 would have either a phosphor or light extraction. The only embodiment to disclose light extraction and phosphors were that of figure 4 not those of figure 12-14. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/           Primary Examiner, Art Unit 2896